Case 20-21593-jrs   Doc 27   Filed 12/16/20 Entered 12/16/20 14:26:12   Desc Main
                             Document      Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT

                           NORTHERN DISTRICT OF GEORGIA



      In    GLENN MICHAEL HEAGERTY, J                                    AS,

      Re:   2890 Willow Wisp Way                      Case No: 20-21593-jrs ° A4e
                                                                               ''

            Cumming, GA 30040                         Chapter 13

            xxx-xx-1077

            Debtor(s)

                     CERTIFICATE OF MANNER OF SERVICE
                    OF PLAN UNDER BANKRUPTCY RULE 7004

            I do hereby certify that a true and correct copy of the Debtor's Chapter

      13 Plan has been served upon the following entities as required under

      Bankruptcy Rule 7004 by placing a copy of same in the U.S. Mail, proper

      postage affixed thereto, in envelopes addressed as follows:


      State of Georgia, Office of the Attorney General, 40 Capital Square, SW,

      Atlanta, GA 30334;


      Capital One Home Loans, LLC, c/o Corporation Service Company, 251 Little

      Falls Drive, Wilmington, DE 19808-1674


      Sawnee View Farms HOA, do Amy Ouellette, 2870 Willow Wisp Way,

      Cumming, GA 30040
Case 20-21593-jrs   Doc 27   Filed 12/16/20 Entered 12/16/20 14:26:12          Desc Main
                             Document      Page 2 of 2




            This 16th day of December, 2020.




                                                 Glenn Michael Heagerty, Jr.
                                                 Debtor, Pro Se
                                                 2890 Willow Wisp Way
                                                 Cumming, GA 30040
                                                 Telephone: (470) 902-1000
                                                 Email: gascfc16sc0149a@mail.com




                                             2
